Title: To James Madison from Robert W. Fox, 4 September 1802
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 4th. Septemr. 1802
					
					I am much obliged to thee for thy favor of the 16th June; prior to the receipt of which I had desired my Friends to recommend another Person to the situation proposed for myself.  I assure thee I wou’d not intentionaly do any thing or accept any public situation, that wou’d be improper for a Consul of the United States of America to hold; as I esteem my present appointment superior to any other similar appointment, and hope I shall always endeavour to discharge the trust committed to me with fidelity.
					I beg leave to assure thee that if I can at any time render thyself or Friends acceptable Services hereaway, it will give me great pleasure.  I am with much respect Thy obliged Friend
					
						Rob. W. Fox
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
